                Case 1:19-cv-03722-CAP Document 1 Filed 08/19/19 Page 1 of 7



                        UNITED STATES DISTRICT COURT
1
                    FOR THE NORTHERN DISTRICT OF GEORGIA
2                             ATLANTA DIVISION
3                                    )
     MICHELLE QUEEN,
                                     )
4                                    )
              Plaintiff,             )
5                                    )          Case No.:
               v.                    )
6                                    )          COMPLAINT AND DEMAND FOR
                                     )          JURY TRIAL
7    CAPITAL ONE BANK, U.S.A., N.A., )
                                     )          (Unlawful Debt Collection Practices)
8                                    )
              Defendant.             )
9

10
                                       COMPLAINT
11

12         MICHELLE QUEEN (“Plaintiff”), by and through her attorneys, KURZ

13   LAW GROUP, LLC, alleges the following against CAPITAL ONE BANK,
14
     U.S.A., N.A., (“Defendant”):
15

16                                   INTRODUCTION
17
           1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection
18

19   Act, 47 U.S.C. § 227, et seq. (“TCPA”).

20                            JURISDICTION AND VENUE
21
           2.      Jurisdiction of this Court arises under 28 U.S.C. § 1331, which grants
22
     this court original jurisdiction of all civil actions arising under the laws of the
23

24   United States. See Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181
25
     L. Ed. 2d 881 (2012).

                                              -1-

                                    PLAINTIFF’S COMPLAINT
                Case 1:19-cv-03722-CAP Document 1 Filed 08/19/19 Page 2 of 7



           3.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
1

2                                      PARTIES
3
           4.      Plaintiff is a natural person residing in Acworth, Georgia 30102.
4
           5.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
5

6
           6.      Defendant is a corporation with its headquarters located at 1680

7    Capital One Drive, McLean, Virginia 22101.
8
           7.      Defendant is a “person” as that term is defined by 47 U.S.C. §
9
     153(39).
10

11         8.      Defendant acted through its agents, employees, officers, members,

12   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
13
     representatives, and insurers.
14
                                   FACTUAL ALLEGATIONS
15

16         9.      Plaintiff has a cellular telephone number.
17         10.     Plaintiff has only used this phone as a cellular telephone.
18
           11.     Defendant called Plaintiff on her cellular telephone on a repetitive
19
     and continuous basis.
20

21         12.     When contacting Plaintiff on her cellular telephone, Defendant used
22
     an automatic telephone dialing system and automated and/or pre-recorded
23
     messages.
24

25



                                               -2-

                                      PLAINTIFF’S COMPLAINT
                  Case 1:19-cv-03722-CAP Document 1 Filed 08/19/19 Page 3 of 7



            13.      Plaintiff knew that Defendant used an automatic telephone dialing
1

2    system and automated and/or pre-recorded messages as there was often a
3
     noticeable pause or delay before connecting to one of Defendant’s representatives.
4
            14.      Defendant’s telephone calls were not made for “emergency
5

6
     purposes.”

7           15.      Desiring to stop these repeated, unwanted calls, Plaintiff spoke to
8
     Defendant soon after the calls began and revoked any previous consent that
9
     Defendant had to contact her.
10

11          16.      Once Defendant was told the calls were unwanted and to stop, there

12   was no lawful purpose to making further calls, nor was there any good faith
13
     reason to place calls.
14
            17.      Despite Plaintiff’s request for Defendant to stop calling her, she still
15

16   received multiple calls each day from Defendant.
17          18.      These additional calls were upsetting, agitating and unnerving to
18
     Plaintiff.
19
            19.      Upon information and belief, Defendant conducts business in a
20

21   manner which violates the Telephone Consumer Protection Act.
22

23

24

25



                                                 -3-

                                       PLAINTIFF’S COMPLAINT
              Case 1:19-cv-03722-CAP Document 1 Filed 08/19/19 Page 4 of 7



                                   COUNT I
1
                         DEFENDANT VIOLATED THE TCPA
2
           20.    Plaintiff incorporates the forgoing paragraphs as though the same
3

4    were set forth at length herein.

5          21.    Defendant initiated multiple automated telephone calls to Plaintiff’s
6
     cellular telephone using a prerecorded voice.
7
           22.    Defendant initiated these automated calls to Plaintiff using an
8

9    automatic telephone dialing system.
10
           23.    Defendant’s calls to Plaintiff were not made for “emergency
11
     purposes.”
12

13
           24.    Defendant’s calls to Plaintiff were made after Plaintiff had explicitly

14   revoked any consent that was previously given.
15
           25.    Defendant’s acts as described above were done with malicious,
16
     intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
17

18   under the law and with the purpose of harassing Plaintiff.

19         26.    The acts and/or omissions of Defendant were done unfairly,
20
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
21
     lawful right, legal defense, legal justification or legal excuse.
22

23         27.    As a result of the above violations of the TCPA, Plaintiff has suffered

24   the losses and damages as set forth above entitling Plaintiff to an award of
25
     statutory, actual and treble damages.

                                               -4-

                                     PLAINTIFF’S COMPLAINT
               Case 1:19-cv-03722-CAP Document 1 Filed 08/19/19 Page 5 of 7




1

2           WHEREFORE, Plaintiff, MICHELLE QUEEN, respectfully prays for a
3
     judgment as follows:
4
                   a.     All   actual damages suffered pursuant to 47              U.S.C.
5

6
                          §227(b)(3)(A);

7                  b.     Statutory damages of $500.00 per violative telephone call
8
                          pursuant to 47 U.S.C. §227(b)(3)(B);
9
                   c.     Treble damages of $1,500 per violative telephone call pursuant
10

11                        to 47 U.S.C. §227(b)(3);

12                 d.     Injunctive relief pursuant to 47 U.S.C. §227(b)(3); and
13
                   e.     Any other relief deemed appropriate by this Honorable Court.
14

15

16                              DEMAND FOR JURY TRIAL
17          PLEASE TAKE NOTICE that Plaintiff, MICHELLE QUEEN, demands a
18
     jury trial in this case.
19

20

21

22

23

24

25



                                              -5-

                                     PLAINTIFF’S COMPLAINT
            Case 1:19-cv-03722-CAP Document 1 Filed 08/19/19 Page 6 of 7




1

2    Dated: August 19, 2019            Respectfully submitted,
3

4                                      By: /s/ Dennis R. Kurz
                                       Dennis R. Kurz, Esq.
5                                      Georgia Bar No.: 430489
6
                                       Kurz Law Group, LLC
                                       1640 Power Fry Road, Bldg. 17, Ste. 200
7                                      Marietta, GA 30067
                                       Phone: (678) 264-8003
8
                                       dennis@kurzlawgroup.com
9                                      Attorney for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                        -6-

                               PLAINTIFF’S COMPLAINT
              Case 1:19-cv-03722-CAP Document 1 Filed 08/19/19 Page 7 of 7




1

2           CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1
3
           The undersigned hereby certifies that the foregoing document has been
4
     prepared in accordance with the font type and margin requirements of Local Rule
5

6
     5.1 of the Northern District of Georgia, using a font type of Time New Roman

7    and a point size of 14.
8

9
      Dated: August 19, 2019              Respectfully submitted,
10

11
                                          By: /s/ Dennis R. Kurz
12                                        Dennis R. Kurz, Esq.
13
                                          Georgia Bar No.: 430489
                                          Kurz Law Group, LLC
14                                        1640 Power Fry Road, Bldg. 17, Ste. 200
                                          Marietta, GA 30067
15
                                          Phone: (678) 264-8003
16                                        dennis@kurzlawgroup.com
                                          Attorney for Plaintiff
17

18

19

20

21

22

23

24

25



                                           -7-

                                  PLAINTIFF’S COMPLAINT
